             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 1 of 10




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   SEAN WILSON, individually and on behalf of   No. 18-cv-05275-RSL
     all others similarly situated,
 8                                                STIPULATION AND ORDER RE
                            Plaintiff,            AGREED RIDER TO PROTECTIVE
 9                                                ORDER REGARDING THE USE AND
                                                  DISCLOSURE OF DISCOVERY
10          v.                                    PRODUCED BY NONPARTY APPLE
                                                  INC.
11   PTT, LLC, a Delaware limited liability
12   company, d/b/a HIGH 5 GAMES, LLC, a
     Delaware limited liability company,
13

14                          Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

      Stipulation and Order                                               E DELSON PC
                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - i                            Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 2 of 10




 1          This agreement is entered into between and among nonparty Apple Inc. (“Apple”) and
 2   Class Counsel in the Action captioned above, Wilson v. PTT, LLC, d/b/a High 5 Games, LLC, No.
 3   18-cv-05275-RSL (the “Parties”). The Parties anticipate that Apple will produce documents to the
 4   Court-approved Class Action Administrator in this Action that contain sensitive consumer
 5   information. The Parties continue to dispute whether Class Counsel may directly obtain that
 6   same information, and anticipate further motion practice in an appropriate venue for that
 7   dispute. This agreement is intended to supplement the protective ordered entered by the Court
 8   on September 19, 2018 (ECF No. 51) (“Protective Order”); capitalized terms not defined in
 9   this agreement adopt the definitions of the Protective Order.
10          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
11   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure
12   Of Discovery Produced By Nonparty Apple Inc. (“Rider”).
13          PURPOSES AND LIMITATIONS
14          Apple Protected Material designated under the terms of this Rider shall be used by the
15   Parties solely for the purpose of providing notice to and verifying and paying any ultimate recovery
16   amount owed to each member of the Settlement Class. Apple Protected Material shall not be used
17   directly or indirectly for any other purpose whatsoever.
18          No Apple Protected Material provided by Apple to the Class Action Administrator under
19   the terms of this Rider may be shared with any of the parties to the Action, unless specifically
20   authorized by this Rider or otherwise specifically authorized in writing by Apple.
21          It is the intention of Apple and the Parties that this Rider will protect all materials produced
22   by Apple in the Action unless otherwise specified.
23

24

25

26

27

      Stipulation and Order                                                          E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 1                                       Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 3 of 10




 1          DEFINITIONS
 2                  “Class Action Administrator” means Heffler Claims Group, now doing business as
 3   Kroll Business Services, acting as class action administrator to effect notice to the Class and
 4   administer any future award or settlement.
 5                  “Class” means the class(es) certified in this Action by order dated January 21, 2021
 6   (ECF No. 170).
 7                    “Outside Counsel” means (i) outside counsel who appear on the pleadings as
 8   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably
 9   necessary to disclose the information for this litigation.
10                    “Apple Protected Material” means any discovery produced by Apple in the Action.
11          COMPUTATION OF TIME
12                  The computation of any period of time prescribed or allowed by this Order shall
13   be governed by the provisions for computing time set forth in Federal Rules of Civil
14   Procedure 6.
15          SCOPE
16                  The protections conferred by this Rider cover not only the Apple Protected Material
17   governed by this Rider as addressed herein, but also any information copied or extracted therefrom,
18   as well as all copies, excerpts, summaries, or compilations thereof, plus testimony, conversations,
19   or presentations by Parties or their counsel in court or in other settings that might reveal Apple
20   Protected Material.
21                  Nothing in this Rider shall prevent or restrict Apple’s own disclosure or use of its
22   own Apple Protected Material for any purpose, and nothing in this Rider shall preclude Apple
23   from showing its Apple Protected Material to an individual who prepared the Apple Protected
24   Material.
25

26

27

      Stipulation and Order                                                          E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 2                                       Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 4 of 10




 1          DURATION
 2                  Even after the termination of this case, the confidentiality obligations imposed by
 3   this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
 4   otherwise directs, subject to the Final Disposition clause herein.
 5          ACCESS TO APPLE PROTECTED MATERIAL
 6                   Basic Principles. All Apple Protected Material shall be used solely for the purpose
 7   of providing notice to and verifying and paying any ultimate recovery amount owed to members
 8   of the Class, and not for any other purpose whatsoever, including without limitation any other
 9   litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings, or any
10   business or competitive purpose or function. Apple Protected Material shall not be provided,
11   distributed, disclosed, or made available to anyone except as expressly provided in this Rider.
12                  Secure Storage, No Export. Apple Protected Material must be stored and
13   maintained by a Receiving Party at a location in the United States and in a secure manner that
14   ensures that access is limited to the persons authorized under this Rider. To ensure compliance
15   with applicable United States Export Administration Regulations, Apple Protected Material may
16   not be exported outside the United States.
17                  Legal Advice Based on Apple Protected Material. Nothing in this Rider shall be
18   construed to prevent counsel from advising their clients with respect to this case based in whole
19   or in part upon Apple Protected Materials, provided counsel does not disclose the Apple Protected
20   Material itself except as provided in this Rider.
21                  Limitations.     Nothing in this Rider shall restrict in any way Apple’s use or
22   disclosure of its own Apple Protected Material.
23                  Designation. For the avoidance of doubt, in all circumstances not specifically
24   addressed by this Rider, all Apple Protected Material shall be treated as if designated
25   “CONFIDENTIAL” under the Protective Order regardless of whether the Apple Protected
26   Material has been stamped or marked in accordance with that Order.
27

      Stipulation and Order                                                          E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 3                                       Tel: 312.589.6370 • Fax: 312.589.6378
              Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 5 of 10




 1           USE OF PROTECTED MATERIAL
 2                   It is Apple’s and the Parties’ intention that Apple will produce Apple Protected
 3   Materials directly to the Class Action Administrator, with no production to any of the Parties.
 4                   Unless otherwise ordered by the Court or authorized through the prior written
 5   consent of Apple, the Class Action Administrator may disclose Apple Protected Materials only (i)
 6   directly to each specific class member to whom the disclosed portion of the Apple Protected
 7   Materials directly relates (e.g., their membership in the class, their qualifying email addresses, and
 8   their spending amount), and (ii) to those members of the Class Action Administrator’s staff, or to
 9   any copying, clerical or other support services working at the direction of the Class Action
10   Administrator, to whom disclosure is reasonably necessary in order to provide notice to and/or to
11   verify and pay any future recovery amount owed to members of the Settlement Class, provided
12   that each such person to whom disclosure is made must first agree to be bound by the provisions
13   of this Rider by signing a copy of Exhibit A.
14                   Nothing in the foregoing paragraph is intended to restrict the Class Action
15   Administrator from disclosing to a member of the Settlement Class any Apple Protected Material
16   that specifically relates to that individual.
17           CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
18                   This Rider is intended to provide no mechanism to the Parties through which they
19   can challenge the designation or protected status of Apple Protected Materials.
20           SUBPOENAS OR COURT ORDERS
21                   If at any time Apple Protected Material is subpoenaed by any court, arbitral,
22   administrative, or legislative body, the Party to whom the subpoena or other request is directed
23   shall immediately give prompt written notice thereof to Apple and to its counsel and shall provide
24   Apple with an opportunity to move for a protective order regarding the production of Apple
25   Protected Materials implicated by the subpoena.
26

27

      Stipulation and Order                                                          E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 4                                       Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 6 of 10




 1          FILING PROTECTED MATERIAL
 2                  Absent written permission from Apple or a court Order secured after appropriate
 3   notice to all interested persons, the Parties may not publicly file or disclose in the public record
 4   any Apple Protected Material.
 5          INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
 6                  In the event of a disclosure of any Apple Protected Material pursuant to this Rider
 7   to any person or persons not authorized to receive such disclosure under this Rider, the Party
 8   responsible for having made such disclosure, and each Party with knowledge thereof, shall
 9   immediately notify counsel for Apple and provide to such counsel all known relevant information
10   concerning the nature and circumstances of the disclosure. The responsible disclosing Party shall
11   also promptly take all reasonable measures to retrieve the improperly disclosed Apple Protected
12   Material and to ensure that no further or greater unauthorized disclosure and/or use thereof is made.
13                  Unauthorized or inadvertent disclosure does not change the status of Apple
14   Protected Material or waive the right to hold the disclosed document or information as Protected.
15          FINAL DISPOSITION
16                  Not later than ninety (90) days after closure of the Final Disposition of this case,
17   each Party and the Class Action Administrator shall return all Discovery Material of a Producing
18   Party to the respective outside counsel of the Producing Party or destroy such Material, at the
19   option of Apple. For purposes of this Order, “Final Disposition” occurs after an order, mandate,
20   or dismissal finally terminating the above-captioned Action with prejudice, including all appeals.
21                  All Parties that have received any such Discovery Material, as well as the Class
22   Action Administrator, shall certify in writing that all such materials have been returned to counsel
23   for Apple or destroyed.
24          MISCELLANEOUS
25                  Termination of Matter and Retention of Jurisdiction. The Parties and Apple agree
26   that the terms of this Rider shall survive and remain in effect after the Final Determination of the
27

      Stipulation and Order                                                          E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 5                                       Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 7 of 10




 1   Action. The Court shall retain jurisdiction after Final Determination of the matter to hear and
 2   resolve any disputes arising out of this Rider.
 3                  Successors. This Rider shall be binding upon Apple and the Parties hereto, their
 4   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
 5   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
 6   experts, and any persons or organizations over which they have direct control.
 7                  Modification by Court. This Rider is subject to further court order based upon
 8   public policy or other considerations, and the Court may modify this Order sua sponte in the
 9   interests of justice. The United States District Court for the Western District of Washington is
10   responsible for the interpretation and enforcement of this Order. All disputes concerning Apple
11   Protected Material, however designated, produced under the protection of this Order shall be
12   resolved by the United States District Court for the Western District Washington.
13                  Reservation of Rights. Notwithstanding its agreement to this Rider, Plaintiff, the
14   Class, and Class Counsel reserve all rights to move to compel the production of Apple Protected
15   Material directly to Plaintiff. Specifically, the Parties agree that Class Counsel may file a motion
16   to compel production to Class Counsel of the Apple Protected Material in the Northern District of
17   California.
18                  Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any
19   way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the
20   United States District Court for the Western District of Washington, or the Court’s own orders.
21   Identification of any individual pursuant to this Protective Order does not make that individual
22   available for deposition or any other form of discovery outside of the restrictions and procedures
23   of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for
24   Western District of Washington, or the Court’s own orders.
25

26                             *                       *                            *

27

      Stipulation and Order                                                         E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 6                                      Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 8 of 10




            Respectfully submitted,
 1

 2

 3   Dated: June 8, 2021              By: /s/ Todd Logan

 4                                    Rafey S. Balabanian*
                                      rbalabanian@edelson.com
 5
                                      Todd Logan*
 6                                    tlogan@edelson.com
                                      Brandt Silver-Korn*
 7                                    bsilverkorn@edelson.com
                                      EDELSON PC
 8                                    150 California Street, 18th Floor
                                      San Francisco, CA 94111
 9
                                      Tel: 415.212.9300/Fax: 415.373.9435
10
                                      By: /s/ Alexander G. Tievsky
11
                                      Jay Edelson*
12                                    jedelson@edelson.com
13                                    Alexander G. Tievsky, WSBA #57125
                                      atievsky@edelson.com
14                                    EDELSON PC
                                      350 N LaSalle Street, 14th Floor
15                                    Chicago, IL 60654
                                      Tel: 312.589.6370 / Fax: 312.589.6378
16

17                                    By: /s/ Cecily C. Shiel
                                      TOUSLEY BRAIN STEPHENS PLLC
18                                    Cecily C. Shiel, WSBA #50061
                                      cshiel@tousley.com
19                                    1700 Seventh Avenue, Suite 2200
                                      Seattle, Washington 98101-4416
20                                    Tel: 206.682.5600
21
                                      Plaintiff’s Attorneys and Class Counsel
22
                                      *Admitted pro hac vice
23

24

25   Dated: June 8, 2021              By: /s/ Tobias G. Snyder

26                                    Tobias G. Snyder
                                      tsnyder@lewisllewellyn.com
27

      Stipulation and Order                                                  E DELSON PC
                                                            350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 7                               Tel: 312.589.6370 • Fax: 312.589.6378
            Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 9 of 10




                                      Lewis & Llewellyn LLP
 1
                                      601 Montgomery Street, Suite 2000
 2                                    San Francisco, CA 94111
                                      415-480-0663
 3
                                      Attorney for Nonparty Apple Inc.
 4

 5

 6

 7                                             ORDER
 8         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11         Dated this 8th day of June, 2021.

12

13                                             Robert S. Lasnik
                                               United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Stipulation and Order                                                    E DELSON PC
                                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     Case No. 18-CV-05275-RSL - 8                                 Tel: 312.589.6370 • Fax: 312.589.6378
              Case 3:18-cv-05275-RSL Document 183 Filed 06/08/21 Page 10 of 10




 1                                                  EXHIBIT A
 2

 3            I,                                    , acknowledge and declare that I have received a
 4   copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of
 5   Discovery Produced By Nonparty Apple Inc. (“Rider”) in Wilson v. PTT, LLC, No. 18-cv-5275-
 6   RSL, United States District Court, District of Washington, Western District. Having read and
 7   understood the terms of the Rider, I agree to be bound by the terms of the Rider and consent
 8   to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the
 9   Rider.
10            Name of individual:
11            Present occupation/job description:
12

13

14            Name of Company or Firm:
15
              Address:
16

17            Dated:

18

19                                                        [Signature]
20

21

22

23

24

25

26

27

      Stipulation and Order                                                        E DELSON PC
                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      Case No. 18-CV-05275-RSL - 1                                     Tel: 312.589.6370 • Fax: 312.589.6378
